Citation Nr: 0732119	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  02-18 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran, who served on active duty from April 1944 to 
December 1945, died in November 2001.  The appellant in this 
matter is the veteran's surviving spouse.

By its decision of January 2, 2003, the Board of Veterans' 
Appeals (Board) denied entitlement of the appellant to 
service connection for the cause of the veteran's death and 
to accrued benefits.  An appeal followed to the United States 
Court of Appeals for Veterans Claims (Court).  By its 
memorandum decision of June 20, 2005, the Court found that 
the appellant had abandoned her appeal to the Court for 
entitlement to service connection for the cause of the 
veteran's death and that the Board's decision of January 2003 
with respect to her claim for accrued benefits was not 
supported by an adequate statement of reasons and bases.  In 
view of the latter finding, the Court vacated that portion of 
the Board's January 2003 decision and remanded that matter to 
the Board for further review.  The Board subsequently 
remanded the issue of entitlement to accrued benefits in a 
January 2006 decision.  

This matter has been advanced on the Board's docket and 
expedited review has followed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the claims folder, and 
concludes that, although all January 2006 remand directives 
were completed, the appellant's claim must unfortunately be 
remanded for additional development.  Specifically, the Board 
finds that there still remains two outstanding claims filed 
by the veteran that have not yet been adjudicated by the RO.  

In remanding the accrued benefits matter in June 2005, the 
Court found that the Board, in its January 2003 decision, did 
not adequately discuss the basis for its conclusion that 
there was no pending claim at the time of the veteran's death 
on which to base a derivative claim by the appellant for 
accrued benefits.  The Court specifically referenced the 
veteran's December 1999 letter to the Board, in which he 
raised the issue of clear and unmistakable error (CUE) in an 
RO decision entered in December 1997, denying the veteran's 
claim of service connection for emphysema and nicotine 
dependence as not well grounded.  In addition, the Court 
emphasized that the Board, in its April 2001 decision denying 
service connection for a lung disorder secondary to tobacco 
use, had referred the veteran's CUE claim stemming from his 
December 1999 letter to the Board to the RO for appropriate 
action, thereby acknowledging its existence.  The Court noted 
that no reference to that referral was made in the Board's 
January 2003 decision in which entitlement to service 
connection for the cause of the veteran's death and accrued 
benefits were denied.

In light of the Court's decision, the Board remanded the 
appellant's claim for accrued benefits in January 2006 in 
order to afford the RO an opportunity to develop and 
adjudicate the veteran's December 1999 CUE claim.  Such 
action was completed by the RO, and the appellant's claim for 
accrued benefits remained denied.  Thus, it was returned to 
the Board for further review.

The Board regrets any further delay of the appellant's claim.  
However, in its review of the record the Board discovered two 
additional outstanding claims filed by the veteran during his 
lifetime which have not yet been adjudicated.  In this 
regard, the RO received written statements from the veteran 
in July and October 1997 indicating a clear desire to file 
claims of entitlement to service connection for arthritis and 
chronic nasopharyngitis.  Moreover, as with the veteran's CUE 
claim, both of these issues were acknowledged by the Board 
and referred to the RO for appropriate action, yet no action 
was taken.  See Board decision dated November 3, 1999 denying 
entitlement to service connection for a lung disorder 
secondary to tobacco use and nicotine dependence.

The Board acknowledges that, unlike the veteran's previously 
outstanding CUE claim, the appellant has not specifically 
asserted entitlement to accrued benefits based on the 
veteran's outstanding claims of entitlement to service 
connection for arthritis and chronic nasopharyngitis.  
However, a review of her original claim and the RO's April 
2002 rating decision reveals that the issue has not been 
limited to accrued benefits based on the CUE claim.  Rather, 
the issue before the Board is a general claim for any and all 
accrued benefits.  In light of such circumstances, the Board 
finds that it is faced with a situation akin to the one which 
prompted a remand by the Court in January 2006.  As such, a 
remand is required to afford the RO the initial opportunity 
to develop and adjudicate the veteran's claims of entitlement 
to service connection for arthritis and nasopharyngitis.  

In regards to development of the veteran's outstanding 
claims, the Board notes that the veteran indicated on his 
July 1997 claim of service connection for arthritis that he 
was treated for arthritis at the Camp Wolters, Texas Base 
Hospital in 1944, and that there appeared to be missing 
inpatient service medical records for the period from April 
1944 through June 1944.  As such records would have been 
considered in the constructive possession of VA adjudicators 
during consideration of this claim, regardless of whether 
those records are physically on file, appropriate requests 
should made to obtain these outstanding records.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must initially develop and 
adjudicate the claims of entitlement to 
service connection for arthritis and 
chronic nasopharyngitis advanced by the 
veteran during his lifetime, which form, 
in part, the basis of the appellant's 
general claim for accrued benefits.  These 
claims were set forth by the veteran in 
his letters received by the Board in July 
and October 1997.  

2.  As part of its initial development and 
adjudication of the above claims, the AOJ 
must make reasonable efforts to obtain any 
missing service medical records pertaining 
to the veteran.  Specifically, requests 
should be made for all inpatient records 
pertaining to the veteran at the Camp 
Wolters, Texas Base Hospital for the 
period from April through June 1944.  It 
should be noted that the records may be 
filed at the National Personnel Records 
Center (NPRC) under the name of the 
facility, and not the veteran.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  Thereafter, the appellant's claim for 
accrued benefits must be readjudicated on 
the basis of the pertinent portion of the 
evidence of record and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the appellant and 
her attorney must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response 
before the record is returned to the Board 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



